Citation Nr: 0530896	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO. 02-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
post-operative residuals of a left inguinal hernia.

2.  Entitlement to an increased rating for post-operative 
residuals of a right inguinal hernia, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran had honorable active service from November 
1966 to October 1968.

This case comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.


REMAND

The Board requested clarification from the veteran as to 
whether he desired to attend a hearing before a Veterans 
Law Judge before adjudication of the claim.  The veteran 
indicated that he wants to attend a videoconference 
hearing before a Veteran Law Judge at the RO.

A hearing on appeal will be granted if an appellant, 
veteran, or their representatives, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2005), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.  Thus, 
in order to ensure full compliance with due process 
requirements, a hearing must be scheduled.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2005).

Accordingly, the case is REMANDED to the RO for the 
following development:

The appellant and veteran should be 
scheduled, in accordance with 
appropriate procedures, for a 
videoconference hearing before a 
Veterans Law Judge at the RO.  38 
U.S.C.A. § 7107 (West 2002).  A copy of 
the notice to the appellant and veteran 
of the scheduling of the hearing should 
be placed in the record, keeping in 
mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2005).

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003), codified at 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

